Citation Nr: 1233569	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for alcohol dependence, to include as due to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2012, the Veteran testified before a Veterans Law Judge at a Board videoconference hearing; a transcript of the hearing is of record.

The issues of service connection for an acquired psychiatric disorder and alcohol dependence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran sustained an acute cervical strain in August 2001, which resolved; the preponderance of the evidence is against a finding that the Veteran's current complaints of neck pain/spasms and headaches are related to military service, to include the in-service neck injury.  



CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in December 2007.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records relating to the claim herein decided.  In addition, the Veteran was provided with a VA examination in February 2012.  As the February 2012 VA examiner's medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  

Moreover, during the Board hearing, the Veterans Law Judge discussed with the Veteran the evidence required to establish service connection.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of service connection for residuals of a neck injury is thus ready to be considered on the merits. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

In this case, the Veteran asserts that he has residuals from a neck injury that occurred in service.  During the Board hearing, he testified that he injured his neck when he dove into a lake that was too shallow.  He said he had to wear a neck brace for one month.  Since then, he said, he has had recurring neck spasms and migraines.

The Veteran's service treatment records reflect he injured his neck after jumping into a lake head first in August 2001.  He said he hit his forehead in the sand and later noticed that his neck was stiff.  On physical examination, there was decreased lordosis, tenderness to palpation (left greater than right), and limited range of motion, especially on left rotation.  X-rays showed decreased lordosis, but no fracture or dislocations.  The assessment was cervical muscle sprain, which was treated with ice, Motrin, and Flexeril.  Three days later he was seen for a follow-up appointment for neck spasms.  He reported that he was feeling much better.  On physical examination, it was noted that the muscle sprain symptoms had decreased significantly.  Range of motion had increased by 80 percent in all directions.  The assessment was cervical sprain, resolving.  A September 2001 Report of Medical Examination reflects that the Veteran's spine was normal.  He denied headaches and back pain and he did not report having any problems with his neck.  A May 2003 Post-Deployment Health Assessment indicates that he complained of having headaches during deployment and of current back pain.  He said his general health was good, but was concerned about left eye redness.  He did not report any neck problems.  

A May 2005 service treatment record indicates the Veteran complained of a 2-day history of neck spasms.  On physical examination, there was no edema and no erythema.  There was tenderness to palpation and pain when rotating his neck to the right.  The assessment was strained neck (musculoskeletal).  He was given Flexeril and Motrin.  An August 2005 Post-Deployment Health Assessment indicates that he denied having headaches or back pain.  Overall, he said his health was very good and he did not have any concerns about his health.  Four days later, on a Report of Medical History, he denied having frequent or severe headaches or recurrent back pain.  He indicated that he had had neck spasms.

A November 2005 Report of Medical Examination for the Navy Reserve reflects that the Veteran's spine and neck were normal.  He denied recurrent back pain or any back problem and he denied frequent or severe headache.  There was no report of any neck problems.  A September 2006 Report of Medical History for the Navy Reserve indicates the Veteran denied recurrent back pain or any back problem.  He endorsed frequent or severe headache and noted that the headaches were due to a neck injury in 2001 in Great Lakes.  The physician indicated that he had recurrent headache and neck pain, but was able to perform all activities of the job without restriction.

During an October 2007 private psychiatric consultation, the Veteran reported having migraine headaches.  He said he had a history of head injuries on at least five occasions and had loss of consciousness due to substances on at least two occasions.  The Veteran reported a history of polysubstance abuse, including alcohol, methamphetamines, mushrooms, ecstasy, marijuana, cocaine, pain pills, benzodiazepines, nicotine, caffeine, and over-the-counter substances.  He also reported a history of assault, as both the victim and perpetrator.  It was noted that he had been arrested four times for assaulted behaviors.  It was also noted that he had a head scar and had sustained a head injury from a fall.  

VA outpatient treatment records reflect that the Veteran had a positive screen for traumatic brain injury (TBI) in August 2008.  During that evaluation, he described having gone through a "head butting phase" where he would hit his head against objects and other people.  He also stated that he had had a neck sprain and had to wear a neck brace for a month.  Oh physical examination, the Veteran had full range of motion of the cervical spine and no radicular pain.  It was noted that he had headaches, but the findings were not consistent with TBI.  He was referred for an ophthalmology consultation to assess "occipital" headaches, but he did not appear for the scheduled appointment.  In September 2008, he reported that his headaches improved after being treated with Zomig and that his main complaint was chronic neck pain since 2001.  He said he jumped into a lake while drunk and has had pain and spasms ever since.  It was noted that he was being set up for X-rays and physical therapy for further evaluation.  In November 2008, it was noted that he had full range of motion of the cervical spine with no pain and no radicular pain.  

The report of the February 2012 VA examination reflects that the Veteran said he injured his neck in 2001 after jumping into a lake head first.  He said that he was treated with a soft collar for one month and that his symptoms resolved.  He said, however, that his systems would return approximately yearly at that time and now flared up twice yearly.  He said he had headaches/migraines during flare-ups, but admitted that he had had these types of headaches at other times.  The examiner indicated that he had limited movement of his neck and pain on movement.  There was no guarding and no muscle spasms of the cervical spine.  X-rays showed a reversal of normal lordotic curve, but were otherwise unremarkable.  The examiner indicated that the Veteran had been diagnosed with a cervical strain in August 2001, but did not provide a current diagnosis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the in-service injury.  The examiner explained that there was no interval history (care or treatment) to show continuity of symptoms and care or treatment and that the injury occurred 10 years ago.

At the outset, the Board notes that the Veteran is competent to report that which he has personally experienced, including neck pain and spasms, as well as headaches.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency and credibility, however, are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In this case, the evidence does not establish that the neck injury in August 2001 resulted in a "chronic disability" during service; however, the Veteran asserts that he has had continued symptoms since this injury.  Although the Veteran's reports of continued symptoms are competent, the Board does not find them to be credible.  In this regard, the Board points out that although he was initially noted to have a cervical spine strain, three days later his symptoms were significantly improved and it was noted that the sprain was resolving.  There was no further follow-up treatment and his spine was noted to be normal in September 2001.  Over four years later, in May 2005, the Veteran had another episode of neck pain and spasms during service.  The Board notes that the May 2005 episode predominately affected the right side of his neck and the August 2001 episode predominately affected the left side of his neck.  Hence, it does not appear that there was any relationship between the two episodes and certainly no continuity of symptomatology, since the symptoms affected different sides of the neck.  As regard to headaches, he did not initially complain of headaches associated with the August 2001 injury and although he had headaches during his first deployment, there is no indication that this was due to the neck injury.  Furthermore, he reported having no history of frequent or severe headaches after his second deployment in August 2005, which indicates that the issue had resolved.

Post-service records also weigh against finding continuity of symptomatology.  In November 2005, the Veteran's spine and neck were normal and he did not report any problems with his neck.  Furthermore he denied having headaches.  The following year, in September 2006, he endorsed frequent and severe headaches and said they were due to neck injury.  In August and November 2008, however, he had full range of motion of the cervical spine without pain.  

Also weighing against finding a continuity of symptomatology, is the Veteran's reports of intercurrent injuries.  As noted above, the October 2007 private psychiatric evaluation indicates the Veteran has had numerous head injuries resulting from assaults wherein he was both the perpetrator and the victim.  He was arrested on three occasions due to assault.  He had at least one head injury resulting from a fall so severe as to leave a scar.  He also apparently engaged in a period of "head butting" objects and people.  He lost consciousness on at least two occasions due to polysubstance abuse.  Although he conveniently omitted this history during VA treatment and evaluation and during the Board hearing, it is clear that there are many other potential sources for the Veteran's claim of recurring headaches and neck problems.  

This evidence clearly demonstrates that the Veteran is not a credible historian.  As noted above, he conveniently omitted a history of head injuries on multiple occasions.  A review of his psychiatric records also indicates that the Veteran has provided inconsistent statements.  During a December 2008 VA interview, he denied a history of legal problems despite previously reported that he had been arrested four times.  He also denied any drug use, despite reporting a significant drug use during his October 2007 psychiatric evaluation.  He also said that he dropped out of high school to care for his ill mother, despite other reports noting that his mother committed suicide when he was 8 years old.  

Although the Board finds no continuity of symptomatology, service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that it was incurred in service.  See 38 C.F.R. § 3.303(d).  In this case, however, the only medical evidence on the question of nexus weighs against the claim.  Although the February 2012 VA examiner did not provide a current diagnosis, he stated that the Veteran's claimed conditions (neck pain, neck spasms, and headaches) were less likely than not related to service.  Furthermore, the examiner provided an adequate rationale for his opinion.  The examiner reviewed the claims file and, consistent with the Board's analysis above, found no continuity of symptomatology.  The examiner further noted that the injury occurred more than 10 year ago.  

In summary, the preponderance of the evidence is against a finding that the Veteran has current residuals from the neck injury in service.  Moreover, as there is no reliable evidence demonstrating a relationship between the claimed conditions and service, there is no basis upon which to grant service connection. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, however, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a neck injury is denied.



REMAND

In regard to the Veteran's claimed psychiatric disorder, the record reflects diagnoses of bipolar disorder and PTSD by a private psychiatric clinical nurse specialist in October 2007.  VA treatment outpatient treatment records reflect a diagnosis of bipolar disorder with a note to rule out intermittent explosive disorder.  The Veteran asserts that his current psychiatric disorders were incurred in service.  Specific to PTSD, he alleges this condition is due to a personal assault.  During the Board hearing, he testified that he was assaulted by three African-American sailors at a pier in Italy in May 2004.  He said that he was bruised and received counseling from a priest.  He also said that the individuals involved were brought before a Captain's Mast and one individual was charged.  After the incident, he said he felt threatened and was very nervous returning to the barracks.  He said he has continued to feel very anxious around African-Americans.  

The Board notes that prior to the Board hearing, the Veteran had not identified his claimed PTSD stressor and so RO had no information whereby it could attempt to verify its occurrence.  Now that the Veteran has identified his stressor, a remand is necessary so that additional efforts can be made to verify its occurrence.  Such efforts should include obtaining the Veteran's military personnel records and deck logs for the U.S.S. Camden, which should reference the Captain's Mast related to this incident.

In addition, the pertinent regulation, 38 C.F.R. § 3.304(f)(4), requires VA to provide certain notice to a veteran in cases where he or she claims PTSD due to personal assault.  Specifically, § 3.305(f)(4) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Therefore, a remand is also necessary to provide the Veteran with this notice and to allow him the opportunity to submit additional evidence. 

After the above development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  The Board notes that the diagnosis of PTSD by the private nurse practitioner does not appear to be based on a military stressor.  During that interview, the Veteran reported numerous non-military stressors, including the death of his mother by suicide and sexual and physical abuse as a child.  Although it was noted that he had been involved in numerous assaults, both as the perpetrator and the victim, it is unclear whether the diagnosis of PTSD was based on any of these assaults, to include any assault that took place during military service.

The Board also notes that on May 2003 and August 2005 Post-Deployment Health Assessments, the Veteran indicated that he had little interest or pleasure in doing things, but denied feeling down or depressed and denied having suicidal ideation.  The Veteran alleges that he had anger outbursts and other symptoms during military service that were the early manifestations of a psychiatric disorder.  

In regard to alcohol dependence, the Board notes that the United States Court of Appeals for the Federal Circuit has held that although 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse; this statute does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  In this case, the Veteran asserted during the Board hearing that his alcohol dependence was secondary to his PTSD.  Hence, the Board finds that these disabilities are inextricably intertwined and should be considered together.  

In addition, during the Board hearing the Veteran said that he was recently put on medication by a VA physician to treat his alcohol dependence in June 2012.  These records are not in the Veteran's claims file or in his electronic folder in Virtual VA system.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the agency of original jurisdiction (AOJ) should obtained all outstanding records of VA evaluation and treatment for the Veteran's claimed psychiatric disorder and alcohol dependence.

A review of the VA treatment records also indicates that the Veteran received counseling in the community on a fee basis by J.H; however, these records have not been associated with the claims file.  Therefore, on remand, the AOJ should also attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that fully complies with the notification requirements of 38 C.F.R. § 3.304(f)(5) pertaining to PTSD claims based on in-service personal assault.

2.  Obtain a full copy of the Veteran's military personnel file.

3.  Request copies of any records pertaining to the Captain's Mast associated with the alleged personal assault that occurred in May 2004.  This should include, but is not limited to, deck logs from the U.S.S. Camden.  

4.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's psychiatric disorder and alcohol dependence, to include fee basis counseling records from J.H.  All records/responses received should be associated with the claims file.  

5.  After associating with the claims file all available records and/or responses received from each contacted entity, including the Veteran, and conducting any further development deemed necessary and appropriate, the AOJ should prepare a report detailing the occurrence of any specific in-service stressor deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the Veteran's claimed stressor is not corroborated then the AOJ should so state in its report.

6.  Then, schedule a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should be asked to review the record and provide an opinion as to whether there is any evidence of behavior changes in service after the alleged personal assault which provides corroborative evidence that the claimed in-service personal assault actually occurred.  Evidence of behavior changes may include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

If the VA psychiatrist concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed personal assault or the AOJ has otherwise corroborated that the personal assault occurred, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has PTSD as a result of the claimed assault.  

For any other psychiatric disability diagnosed, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability had its onset in or is otherwise related to service.  

The examiner is also asked to indicate whether the Veteran has alcohol dependence and, if so, whether it is caused or aggravated by any psychiatric disorder.  

The report of examination should include a complete rationale for all opinions rendered.

7.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


